UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 1, 2011 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction incorporation) (Commission File Number) (IRS Employer or Identification No.) 24663 Mound Road, Warren, MI48091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code 586-486-5308 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. On October 28, 2011, Fairmount Five, LLC (“Fairmount Five”) purchased an additional 100 shares of 5% Convertible Preferred Shares, Series C at a purchase price of $1,000 per share pursuant to the Convertible Preferred Securities Agreement entered into on March 9, 2011.Fairmount Five now holds 1,649 Convertible Preferred Shares, Series C. The Convertible Preferred Shares, Series C have a liquidation preference of $1,000 per share and a conversion price of $.06 per share.The Convertible Preferred Shares will pay cumulative cash dividends at a rate of 5% per annum, subject to declaration by the Board. We offered and sold the Convertible Preferred Shares to the Purchaser in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act. Additional information pertaining to the Convertible Preferred Securities Agreement dated March 9, 2011 is contained in our Current Reports filed with the Commission on March 14, 2011, April 14, 2011, July 11, 2011 and September 14, 2011 and are incorporated by reference. Item 8.01 Other Events On September 14, 2011, Fairmount Five converted 30 shares of our 5% Convertible Preferred Shares, Series C into 500,000 shares of our common stock.On September 28, 2011, Fairmount Five converted 180 shares of our 5% Convertible Preferred Shares, Series C into 3,000,000 shares of our common stock. On October 6, 2011, John Bonner converted all of his 120 shares of our 5% Convertible Preferred Shares, Series C into 2,000,000 shares of our common stock. After these conversions, we now have 16,158,506 shares of our common stock outstanding and 1,649 shares of our 5% Convertible Preferred Shares, Series C outstanding. Item 9.01. Financial Statements and Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:November 1, 2011 By:/s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel & Secretary
